Citation Nr: 1818219	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from May 1985 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before a Veterans Law Judge in August 2014; that Veterans Law Judge, however, is no longer able to participate in this decision.  The Veteran was informed of that fact and was also informed of her right to another hearing before another Veterans Law Judge in a July 2017 letter.  In an August 2017 correspondence, the Veteran declined to have another hearing.  

This case was remanded for additional development in February 2015 and August 2017.  The case has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease (DDD) of the cervical spine did not manifest during active service or for many years thereafter and was not caused by active service.  

2.  The Veteran's cervical spine DDD was not caused and has not been aggravated by her service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine disorder have not all been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Service connection may also be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran filed her claim for service connection for a cervical spine disability in August 2009.  On appeal, she asserts that her cervical spine disability is related to or aggravated by her service-connected lumbar spine disability.  In the August 2009 statement, the Veteran indicated that her lumbar spine disability had worsened in severity and that her DDD was spreading throughout her spine.  

During her August 2014 hearing, the Veteran indicated that she was a dental technician during military service; she also stated that she continued as a dental hygienist after her discharge from service, which is her current occupation.  She also reported that she had a cervical spine disorder, which began in 2007 or 2008.  She also indicated that her lumbar spine disability was related to her military service, and when she was diagnosed with that condition the doctor informed her that it would spread to other parts of her spine.  The Veteran further testified that she felt that due to her back disability, she leaned forward and used her neck more in her job than she otherwise would.  She also stated that she felt she had a cervical spine disorder prior to being diagnosed with that disorder, as her 2009 x-rays showed "moderate" problems; she also believed that the medication she took for her back disability was "masking" her cervical spine symptoms until 2007 or 2008, when she had to quit taking those medications due to complications.  

Turning to the evidence of record, the Veteran's neck/cervical spine is shown to have been normal on enlistment examination in May 1984 and at separation examination in May 1991.  The Veteran did not report any neck or cervical spine problems on her Reports of Medical History during either of those examinations.  The intervening service treatment records do not demonstrate any complaints of, treatment for, or diagnosis of any cervical spine disorders.  

After discharge from service, the Veteran sought treatment with the Seattle VA Medical Center for ovarian cysts.  She continued VA treatment with Orlando VA Medical Center after that.  None of those treatment records document any cervical spine complaints.  

Furthermore, the Veteran filed several VA compensation benefits claims after discharge from service, including significantly for fibromyalgia/joint pain.  The Veteran's statements in June 1995, however, do not indicate any cervical spine/neck pain at that time.  VA examinations in November 1991 and October 1997 did not disclose any cervical spine complaints or disorders.  

The first evidence of any neck/cervical spine problems was in October 2005, at which time the Veteran sought treatment for progressive headaches.  At that time, she also reported back and neck pain, with tingling in her right arm at night.  After examination, the Veteran was diagnosed with cervical spine DDD, and an x-ray was ordered.  The Veteran's cervical spine DDD was noted as "minimal" in a November 2005 VA treatment record.  The Veteran's cervical spine DDD was noted in subsequent VA treatment records, including in December 2008 and April 2009.  Subsequent VA treatment records demonstrate continued and ongoing treatment for her cervical spine disorder.  

The Veteran underwent a VA cervical spine examination in October 2009.  During that examination, the Veteran reported that she had a gradual onset of neck pain, beginning 18 months prior to the examination; her cervical spine symptoms were aggravated with sitting and "bending her neck."  She also reported having intermittent numbness in her hands.  She further reported having worked as a dental hygienist for more than 20 years.  X-rays obtained in December 2008 demonstrated moderate degenerative changes in the C4-C6 with muscle spasming, disc narrowing, and a possible herniated disc at the C4-C5.  A September 2009 Magnetic Resonating Imaging (MRI) scan of the cervical spine revealed hypertrophic degenerative arthritic changes at the C4-C6, associated with bulging discs and possible herniation of disc material at those levels.  

After physical examination, the VA examiner diagnosed the Veteran with DDD of the cervical spine.  The examiner opined that the cervical spine disorder was less likely than not the result of her lumbar spine disability, as the onset of her neck symptoms did not begin until 20 years after the onset of her lumbar spine symptoms.  "A review of recent literature failed to reveal a causal relationship of [DDD] of the lumbar spine accelerating or causing cervical [DDD].  It is more likely that the Veteran's profession as a dental hygienist for over 20 years has contributed to the Veteran's [DDD] of the cervical spine."

The Veteran underwent another VA examination in May 2015, at which time she was diagnosed with degenerative arthritis of the spine and cervical strain.  The Veteran reported that she originally thought it was related to her DDD of the lumbar spine, although the previous VA examiner stated that it was related to her work as a dental hygienist.  She questioned whether her cervical spine disorder was related to her lumbar spine disability, as a doctor had told her before that it was from that arthritic disorder; she also questioned whether her occupation as a hygienist exacerbated her problem.  The examiner noted several VA and service treatment records.  The examiner also noted that x-rays showed arthritis of the cervical spine, including a June 2012 x-ray which showed mild DDD from the C4-C7 with mild neural foraminal narrowing bilaterally from the C4-C6.  The examiner also noted the September 2009 MRI, discussed above, as well as December 2008 x-rays that showed possible DDD at the C4-C5 with muscle spasm.  

After physical examination, the examiner opined that the cervical spine disorder was not related to military service, or due to or aggravated by her service-connected lumbar spine disorder.  The examiner noted that the service records were silent for any neck issues, and that she only had a single compliant of a back issue.  The examiner further noted that her service records were silent for back issues through the end of her service career following that initial injury.  The examiner further stated that cervical issues "are not caused by or aggravated from [the] back.  Possibly from occupation, most likely idiopathic (unknown)."  

Finally, the Veteran underwent third VA cervical spine examination in October 2017, at which time she was diagnosed with degenerative arthritis of the spine.  During the examination, the Veteran reported a history of gradual onset of neck pain symptoms beginning "years ago," although she was unsure of exactly when the symptoms began.  She reported she would experience her initial cervical spine symptoms and radiation to her hands while she was at work; the examiner noted that the Veteran worked as a dental hygienist for many years, and as a dental technician during military service.  The examiner noted the Veteran's lay statements and testimony from her August 2014 hearing, which indicated that she leaned forward with her neck due to her lumbar spine disability.  The examiner also noted the June 2012 x-rays in the examination report.  

After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's cervical spine disability was neither due to or aggravated by military service, and it was a stand-alone entity.  The examiner noted that the Veteran's service treatment records were silent for any diagnosis of or treatment for any chronic cervical spine disorder.  The examiner noted that multiple routine examinations during service were silent for any cervical spine complaints, and that her separation examination in May 1991 was also silent for any diagnosis of or treatment for a chronic cervical spine disorder; musculoskeletal examination at separation was normal.  The examiner further noted that a review of medical literature was silent for any mechanism by which occupation as a dental technician or dental hygienist may cause or aggravate degenerative osteoarthritis of the cervical spine.  "A more reasonable explanation exists, specifically normal and expected aging.  Disc degeneration and accompanying arthritis is a common development.  Age related changes are present in 40% of adults over age 35 and in almost all individuals over age 50.  (Cocchiarella, L. [2006] Guides to the Evaluation of Permanent Impairment, 5th ed., pg. 383)."

The examiner further opined that the Veteran's cervical spine disorder was not proximately due to her service-connected lumbar spine disability.  The examiner specifically noted the Veteran's lay statements and contentions, particularly that her cervical spine disorder was a progression of her lumbar spine disability.  The examiner, however, stated that although the Veteran "may believe her cervical spine disability is a progression of her service-connected lumbar [DDD]," such a belief was not sufficient to establish a causal relationship as the Veteran was not competent to render a nexus statement.  The examiner further noted that the "moderate" indication of her cervical spine DDD on the x-rays was a normal and expected finding with degenerative arthritis of the spine, citing the Cocchiarella article above.  

The examiner finally opined that the cervical spine disorder was a stand-alone entity and was neither due to or aggravated by her lumbar spine disability.  The examiner noted that a review of the current medical literature was silent for any mechanism by with degenerative osteoarthritis of one spinal segment (i.e. degenerative arthritis of the lumbar spine) may cause or aggravate degenerative arthritis of another spinal segment (i.e. degenerative arthritis of the cervical spine).  "The generally accepted cause of degenerative arthritis of the spine by modern Western medicine is normal and expected aging as noted above," citing the Cocchiarella article.  Moreover, the examiner noted that the medical literature was also silent for any mechanism by which merely leaning over while working may aggravate the normal natural progression of age-related degenerative arthritis of the cervical spine.  "While it is within the realm of medical possibility that leaning over for extended periods of time might cause temporary muscle pains, it is highly unlikely that any permanent lasting injury would be expected from merely leaning over during work-related activities, specifically 'neck flexion and rotation were not statistically significantly associated with neck pain, even for longer periods of time.'"  The examiner cited the Cocchiarella article, as well as two other articles by Ariens and the AMA.  

Based on the foregoing evidence, service connection for a cervical spine disorder must be denied.  Initially, the Board reflects that the Veteran has a diagnosis of DDD of the cervical spine during the appeal period, and therefore the current disability element has been met in this case.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board reflects however that there is no evidence of any cervical spine disorder or injury during military service.  Specifically, there is no evidence of any cervical spine complaints or symptomatology noted during service.  In fact, the Veteran denied any cervical spine complaints during military service, and specifically indicated that her cervical spine problems began many years after discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

As there is no evidence of any complaints or diagnosis of a cervical spine disorder during military service or within one year of discharge from service, direct and presumptive service connection cannot be awarded in this case.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board further acknowledges that the Veteran's statements that her cervical spine disorder is the furtherance of her lumbar spine disability and/or that she aggravated her cervical spine disorder as a result of her lumbar spine disability.  

The Board also notes that, as a dental hygienist, the Veteran may have some generalized medical knowledge, although she does not have particularized medical expertise to render a medical opinion in this case; in other words, although she has some generalized medical knowledge in the field of dentistry, she is not competent to render a medical opinion with regards to her cervical spine disorder in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Instead, the Board reflects that the three VA examiners' opinions are the most probative evidence in this case, particularly the October 2017 VA examiner's opinion.  Those opinions indicate that the Veteran's lumbar spine disability did not cause or aggravate her current cervical spine disability.  In fact, the October 2017 examiner indicated that the Veteran's cervical spine disorder was most likely the result of normal and expected aging.  The examiners, in particular the October 2017 examiner, considered and rejected the Veteran's contentions regarding causation and aggravation of her cervical spine disorder.  The Board finds that the October 2017, in particular, to be the most probative evidence of record in this case.  

As a final initial matter, the Veteran's representative in their March 2018 informal hearing presentation, raised the issue that the October 2017 VA examiner was not a specialist in "Orthopaedic Medicine," and therefore that examiner's opinion was not competent.  The examiner is listed as a staff physician and the Board finds no reason to conclude that the examiner was not a qualified clinician, as specified in the Board's remand or that his opinion is not competent.  The Veteran's representative has not provided evidence that the examiner was not a qualified clinician or why his opinion is not competent or why a specialist in orthopaedic medicine is necessary to provide a competent opinon in this case.  

Moreover, the Board reflects that the competence of VA examiners is to be presumed, based on the presumption of regularity, in the absence of evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Because the examiner is presumed competent, the examiner's medical judgments are also presumed to be sound in the absence of sufficient contrary evidence.  See, e.g., Sickels v. Shinseki, 643 F.3d 1362, 1366 (2011) (based upon the presumed competence of the medical examiner, the Board was entitled to presume that a VA medical examination was sufficiently informed by a physical examination or other diagnostic procedures selected by the examiner).  The representative has not provided evidence that the examiner in this case was not competent.  

In light of the Veteran's representative has provided no specific evidence that the October 2017 VA examiner is not competent and should not be presumed competent in this case.  In light of the lack of any evidence demonstrating the lack of competency of the particular VA examiner in this case, the Board finds that the Veteran's representative's assertions to lack merit and the VA examiner and her findings and conclusions are presumed competent in this case.  

In conclusion, the Board finds that the Veteran's cervical spine disorder is not shown to have manifested during military service or for many years thereafter.  Likewise, the Veteran's cervical spine disorder is not shown to have been caused or aggravated by her lumbar spine disability.  

Accordingly, service connection for a cervical spine disorder must be denied at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


